   4:20-cr-03081-JMG-CRZ Doc # 25 Filed: 04/19/21 Page 1 of 1 - Page ID # 49




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                4:20CR3081

      vs.
                                                                ORDER
MICHAEL C. BECKER,

                    Defendant.


      Defendant has moved to continue the trial, (Filing No. 24), because Defendant
needs additional time to investigate this case and prepare for trial. The motion to
continue is unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 24), is granted.

      2)     The trial of this case is set to commence before the Honorable John M.
             Gerrard, Chief United States District Judge, in Courtroom 1, 100
             Centennial Mall North, United States Courthouse, Lincoln, Nebraska, at
             9:00 a.m. on July 12, 2021, or as soon thereafter as the case may be
             called, for a duration of four (4) trial days. Jury selection will be held at
             commencement of trial.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the
             additional time arising as a result of the granting of the motion, the time
             between today’s date and July 12, 2021, shall be deemed excludable time
             in any computation of time under the requirements of the Speedy Trial Act,
             because although counsel have been duly diligent, additional time is
             needed to adequately prepare this case for trial and failing to grant
             additional time might result in a miscarriage of justice. 18 U.S.C. §
             3161(h)(1) & (h)(7). Failing to timely object to this order as provided under
             this court’s local rules will be deemed a waiver of any right to later claim
             the time should not have been excluded under the Speedy Trial Act.

      April 19, 2021.                           BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
